UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 29, 2012 Commission File No. 1-12597 CULP, INC. (Exact name of registrant as specified in its charter) NORTH CAROLINA 56-1001967 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or other organization) 1823 Eastchester Drive High Point, North Carolina 27265-1402 (Address of principal executive offices) (zip code) (336) 889-5161 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to the filing requirements for at least the past 90 days. x YESNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period after the registrant was required to submit and post such files). x YESNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer, large accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one); Large accelerated filero Accelerated filer x Non-accelerated filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o YESNO x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common shares outstanding at January 29, 2012:12,692,574 Par Value: $0.05 per share INDEX TO FORM 10-Q For the period ended January 29, 2012 Page Part I - Financial Statements Item 1.Financial Statements: (Unaudited) Consolidated Statements of Net Income — Three and Nine Months Ended January 29, 2012 and January 30, 2011 I-1 Consolidated Balance Sheets — January 29, 2012, January 30, 2011 and May 1, 2011 I-2 Consolidated Statements of Cash Flows — Nine Months Ended January 29, 2012 and January 30, 2011 I-3 Consolidated Statements of Shareholders’ Equity I-4 Notes to Consolidated Financial Statements I-5 Cautionary Statement Concerning Forward-Looking Information I-24 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations I-25 Item 3. Quantitative and Qualitative Disclosures About Market Risk I-39 Item 4. Controls and Procedures I-40 Part II - Other Information Item 1. Legal Proceedings II-1 Item 1A. Risk Factors II-1 Item 2. Unregistered Sales of Equity Securities and Use of Sales Proceeds II-1 Item 6. Exhibits II-2 Signatures II-3 Item 1:Financial Statements CULP, INC. CONSOLIDATED STATEMENTS OF NET INCOME FOR THE THREE AND NINE MONTHS ENDED JANUARY 29, 2, 2011 UNAUDITED (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED January 29, January 30, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Restructuring expense - 7 Income from operations Interest expense Interest income ) ) Other expense 83 28 Income before income taxes Income taxes Net income $ Net income per share, basic $ Net income per share, diluted Average shares outstanding, basic Average shares outstanding, diluted NINE MONTHS ENDED January 29, January 30, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Income from operations Interest expense Interest income ) ) Other expense Income before income taxes Income taxes ) Net income $ Net income per share, basic $ Net income per share, diluted Average shares outstanding, basic Average shares outstanding, diluted See accompanying notes to consolidated financial statements. I-1 CULP, INC. CONSOLIDATED BALANCE SHEETS JANUARY 29, 2012, JANUARY 30, 2, 2011 UNAUDITED (Amounts in Thousands) January 29, January 30, * May 1, Current assets: Cash and cash equivalents $ Short-term investments Accounts receivable, net Inventories Deferred income taxes Assets held for sale 45 75 Income taxes receivable - 79 Other current assets Total current assets Property, plant and equipment, net Goodwill Deferred income taxes Other assets Total assets $ Current liabilities: Current maturities of long-term debt $ Line of credit - - Accounts payable-trade Accounts payable - capital expenditures 15 Accrued expenses Accrued restructuring costs 40 71 44 Deferred income taxes - - 82 Income taxes payable - current Total current liabilities Income taxes payable - long-term Deferred income taxes Long-term debt, less current maturities Total liabilities Commitments and Contingencies (Note 17) Shareholders' equity Total liabilities and shareholders' equity $ Shares outstanding *Derived from audited financial statements. See accompanying notes to consolidated financial statements. I-2 CULP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED JANUARY 29, 2, 2011 UNAUDITED (Amounts in Thousands) NINE MONTHS ENDED January 29, January 30, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of other assets Stock-based compensation Excess tax benefit related to stock-based compensation ) ) Deferred income taxes ) ) (Gain) loss on sale of equipment ) 15 Foreign currency exchange (gains) losses ) 33 Changes in assets and liabilities: Accounts receivable ) Inventories ) ) Other current assets ) Other assets ) 13 Accounts payable - trade ) ) Accrued expenses (1 ) ) Accrued restructuring (4 ) ) Income taxes ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from the sale of equipment 27 Purchase of short-term investments ) ) Proceeds from the sale of short-term investments Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from lines of credit - Payments on lines of credit ) - Payments on long-term debt ) ) Payments on vendor-financed capital expenditures - ) Proceeds from common stock issued Common stock repurchased ) - Debt issuance costs ) ) Excess tax benefit related to stock-based compensation 39 Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents 68 Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See accompanying notes to consolidated financial statements. I-3 CULP, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY UNAUDITED (Dollars in thousands, except share data) Capital Accumulated Contributed Other Total Common Stock in Excess Accumulated Comprehensive Shareholders’ Shares Amount of Par Value Earnings Income Equity Balance,May 2, 2010 $ $ Net income - Stock-based compensation - Loss on cash flow hedge, net of taxes - ) ) Common stock issuable in connection with performance based units 2 (2 ) - - - Common stock withheld for withholding taxes payable and cost of option exercises ) (3 ) ) - - ) Excess tax benefit related to stock based compensation - Fully vested common stock award - Common stock issuable in connection . with stock option plans 12 - - Balance,May 1, 2011 - Net income - Stock-based compensation - Unrealized gain on short-term investments - 7 7 Excess tax benefit related to stock based compensation - - 39 - - 39 Common stock repurchased ) ) ) - - ) Fully vested common stock award - - - Common stock issued in connection with stock option plans 2 - - Balance,January 29, 2012 $ 7 $ See accompanying notes to consolidated financial statements. I-4 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation The accompanying unaudited consolidated financial statements of Culp, Inc. and subsidiaries (the “company”) include all adjustments, which are, in the opinion of management, necessary for fair presentation of the results of operations and financial position in accordance with accounting principles generally accepted in the U.S.All of these adjustments are of a normal recurring nature.Results of operations for interim periods may not be indicative of future results.The unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements, which are included in the company’s annual report on Form 10-K filed with the Securities and Exchange Commission on July 15, 2011 for the fiscal year ended May 1, 2011. The company’s nine-months ended January 29, 2012 and January 30, 2011, represent 39 week periods, respectively. 2. Significant Accounting Policies As of January 29, 2012, there were no changes in the nature of our significant accounting policies or the application of those policies from those reported in our annual report on Form 10-K for the year then ended May 1, 2011. Recently Adopted Accounting Pronouncements ASC Topic 605 In October 2009, the FASB issued ASU 2009-13, which amends ASC Topic 605, “Revenue Recognition”, to revise accounting guidance related to revenue arrangements with multiple deliverables. The guidance relates to the determination of when the individual deliverables included in a multiple-element arrangement may be treated as separate units of accounting and modifies the manner in which the transaction consideration is allocated across the individual deliverables. Also, this guidance expands the disclosure requirements for revenue arrangements with multiple deliverables. This guidance was effective as of May 2, 2011 (the beginning of our fiscal 2012) and did not have an impact on our consolidated results of operations and financial condition. Recently Issued Accounting Pronouncements ASC Topic 220 In June of 2011, the FASB issued ASU No. 2011-05, which amends ASC Topic 220, “Comprehensive Income”, to revise accounting guidance related to the presentation of comprehensive income in an entity’s financial statements. The guidance allows an entity the option to present the total comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or two separate but consecutive statements. In both choices, an entity is required to present each component of net income along with a total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount of comprehensive income. ASU 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity or notes to the financial statements. This revised guidance does not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. This guidance is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. As a result, this guidance is effective for our first quarter of fiscal 2013. The FASB amended this guidance in December 2011 to postpone a requirement to present items that are reclassified from other comprehensive income to net income on the face of the financial statement where the components of net income and other comprehensive income are presented and reinstate previous guidance related to such reclassifications. This guidance will change how we present comprehensive income in our consolidated financial statements as we currently present the components of other comprehensive income and total comprehensive income as part of our notes to the consolidated financial statements (see Note 13). I-5 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) In September2011, the FASB issued amended guidance that permits an entity to make a qualitative assessment of whether it is more likely than not that a reporting unit’s fair value is less than its carrying amount before applying the current two-step goodwill impairment test. If an entity concludes that it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, it would not be required to perform the two-step impairment test for that reporting unit. This guidance is effective for interim and annual reporting periods beginning April 30, 2012, with early adoption permitted, and will not have a material impact on our results of operations, cash flows or financial position. 3.Stock-Based Compensation Common Stock Award On October 1, 2011, we granted a total of 3,075 shares of common stock to our board of directors. These shares of common stock vested immediately and were measured at $8.45 per share, which represents the closing price of the company’s common stock at the date of grant. On October 1, 2010, we granted a total of 3,114 shares of common stock to our board of directors. These shares of common stock vested immediately and were measured at $10.02 per share, which represents the closing price of the company’s common stock at the date of grant. We recorded $26,000 and $31,000 of compensation expense within selling, general, and administrative expense for these common stock awards for the nine-month period ending January 29, 2012 and January 30, 2011, respectively. Incentive Stock Option Awards We did not grant any incentive stock option awards during the first nine months of fiscal 2012. At January 29, 2012, options to purchase 219,375 shares of common stock were outstanding, had a weighted average exercise price of $7.26 per share, and a weighted average contractual term of 5.3 years. At January 29, 2012, the aggregate intrinsic value for options outstanding was $403,000. At January 29, 2012, outstanding options to purchase 168,175 shares of common stock were exercisable, had a weighted average exercise price of $7.56 per share, and a weighted average contractual term of 5.1 years. At January 29, 2012, the aggregate intrinsic value for options exercisable was $259,000. The aggregate intrinsic value for options exercised during nine-month periods ended January 29, 2012 and January 30, 2011, were $196,000 and $820,000, respectively. The remaining unrecognized compensation cost related to incentive stock option awards at January 29, 2012, was $96,000 which is expected to be recognized over a weighted average period of 1.1 years. I-6 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) We recorded $101,000 and $111,000 of compensation expense on incentive stock option grants within selling, general, and administrative expense for the nine-month periods ended January 29, 2012, and January 30, 2011, respectively. Time Vested Restricted Stock Awards We did not grant any time vested restricted stock awards during the first nine months of fiscal 2012. We recorded $131,000 and $126,000 of compensation expense within selling, general, and administrative expense for time vested restricted stock awards for the nine-month periods ending January 29, 2012 and January 30, 2011, respectively. At January 29, 2012, there were 185,000 shares of time vested restricted stock outstanding and unvested. Of the 185,000 shares outstanding and unvested, 105,000 shares (granted on January 7, 2009) vest in equal one-third installments on May 1, 2012, 2013, and 2014, respectively. The remaining 80,000 shares (granted on July 1, 2009) vest in equal one-third installments on July 1, 2012, 2013, and 2014, respectively. At January 29, 2012, the weighted average fair value of these outstanding and unvested shares was $3.65 per share. During the nine-month period ending January 29, 2012, 10,000 shares of time vested restricted stock vested and had a weighted average fair value of $18,800 or $1.88 per share. At January 29, 2012, the remaining unrecognized compensation cost related to the unvested restricted stock awards was $203,000, which is expected to be recognized over a weighted average vesting period of 1.7 years. Performance Based Restricted Stock Units We did not grant any performance based restricted stock units during the first nine months of fiscal 2012. On January 7, 2009 (fiscal 2009), certain key management employees and a non-employee were granted 120,000 shares of performance based restricted stock units. This award contingently vested in one-third increments, if in any discrete period of two consecutive quarters from February 2, 2009 through April 30, 2012, certain performance goals are met. As of August 1, 2010 (fiscal 2011), the performance goals as defined in the agreement were met and as a result, all of the performance based restricted stock units have vested. No compensation cost was recorded for performance based restricted stock units for the nine-month period ended January 29, 2012, as all performance based restricted stock units that have been granted by the company were fully vested at the end of fiscal 2011. We recorded $12,000 within selling, general, and administrative expense for performance based restricted stock units for the nine-month period ended January 30, 2011. Other Share-Based Arrangements Effective May 2, 2011, we entered into an agreement in which we granted a non-employee a stock appreciation right that is indexed on 70,000 shares of our common stock. This agreement requires us to settle in cash an amount equal to $35,000, plus the excess, if any, over a stock appreciation right value of $700,000 at May 2, 2011. This stock appreciation right value of $700,000 represents the 70,000 indexed shares of common stock noted above measured at the closing price per share of $10 at May 2, 2011. The cash settlement in connection with the stock appreciation right value would represent the difference between a stock appreciation right value that is indexed on the 70,000 shares of common stock noted above and based on the highest closing price per share of our common stock for the period May 2, 2011 through June 30, 2012 (limited to $12 per share) and the $700,000 stock appreciation right value at May 2, 2011. This award will vest over the period May 2, 2011 through June 30, 2012 as this represents the non-employee’s required service period. I-7 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Compensation expense associated with this agreement was $44,000 for the nine-months ended January 29, 2012. 4.Accounts Receivable A summary of accounts receivable follows: (dollars in thousands) January 29, 2012 May 1, 2011 Customers $ $ Allowance for doubtful accounts ) ) Reserve for returns and allowances and discounts ) ) $ $ A summary of the activity in the allowance for doubtful accounts follows: Nine months ended (dollars in thousands) January 29, 2012 January 30, 2011 Beginning balance $ ) $ ) Provision for bad debts 18 Net write-offs, net of recoveries ) Ending balance $ ) $ ) A summary of the activity in the allowance for returns and allowances and discounts accounts follows: Nine months ended (dollars in thousands) January 29, 2012 January 30, 2011 Beginning balance $ ) $ ) Provision for returns, allowances and discounts ) ) Credits issued Ending balance $ ) $ ) I-8 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 5.Inventories Inventories are carried at the lower of cost or market.Cost is determined using the FIFO (first-in, first-out) method. A summary of inventories follows: (dollars in thousands) January 29, 2012 May 1, 2011 Raw materials $ $ Work-in-process Finished goods $ $ 6. Other Assets A summary of other assets follows: (dollars in thousands) January 29, 2012 May 1, 2011 Cash surrender value – life insurance $ $ Non-compete agreements, net Other $ $ We recorded non-compete agreements in connection with our asset purchase agreements with International Textile Group, Inc. (ITG) and Bodet & Horst at their fair values based on valuation techniques. The non-compete agreement associated with ITG was amortized on a straight line basis over the four year life of the agreement and expired at the end of the third quarter of fiscal 2011. The non-compete agreement associated with Bodet & Horst is amortized on a straight line basis over the six year life of the agreement and requires quarterly payments of $12,500 over the life of the agreement. As of January 29, 2012, the total remaining non-compete payments were $125,000. The gross carrying amount of these non-compete agreements was $1.0 million at January 29, 2012 and May 1, 2011, respectively. At January 29, 2012 and May 1, 2011, accumulated amortization for these non-compete agreements was $692,000 and $544,000, respectively. Amortization expense for these non-compete agreements was $148,000 and $363,000 for the nine month periods ended January 29, 2012 and January 30, 2011, respectively. The remaining amortization expense (which includes the total remaining Bodet & Horst non-compete payments of $125,000) for the next four fiscal years follows: FY 2012 - $49,000; FY 2013 - $198,000; FY 2014 - $198,000; and FY 2015 - $49,000. The weighted average amortization period for these non-compete agreements is 2.5 years as of January 29, 2012. At January 29, 2012 and May 1, 2011, we had four life insurance contracts with death benefits to the respective insured totaling $12.9 million. Our cash surrender value – life insurance balances of $1.3 million at January 29, 2012 and May 1, 2011, respectively, are collectible upon death of the respective insured. I-9 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 7.Accrued Expenses A summary of accrued expenses follows: (dollars in thousands) January 29, 2012 May 1, 2011 Compensation, commissions and related benefits $ $ Interest Other accrued expenses $ $ 8.Long-Term Debt and Lines of Credit A summary of long-term debt follows: (dollars in thousands) January 29, 2012 May 1, 2011 Unsecured senior term notes $ $ Canadian government loan Current maturities of long-term debt ) ) Long-term debt, less current maturities of long-term debt $ $ Unsecured Term Notes In connection with the Bodet & Horst acquisition in 2008, we entered into a note agreement dated August 11, 2008. This agreement provided for the issuance of $11.0 million of unsecured term notes with a fixed interest rate of 8.01% and a term of seven years. Principal payments of $2.2 million per year are due on the notes beginning August 11, 2011. The principal payments are payable over an average term of 3.5 years through August 11, 2015. Any principal prepayments will be assessed a penalty as defined in the agreement. This agreement contains customary financial and other covenants as defined in the agreement. We made our first principal payment of $2.2 million associated with this note agreement on August 11, 2011. Government of Quebec Loan We have an agreement with the Government of Quebec for a term loan that is non-interest bearing and is payable in 48 equal monthly installments (denominated in Canadian dollars) commencing December 1, 2009. The proceeds were used to partially finance capital expenditures at our Rayonese facility located in Quebec, Canada. Revolving Credit Agreement – United States At May 1, 2011, we had an unsecured Amended and Restated Credit Agreement that provided for a revolving loan commitment of $6.5 million, including letters of credit up to $3.0 million. This agreement was set to expire August 15, 2012. On August 25, 2011, we entered into a seventeenth amendment to the Amended and Restated Credit Agreement, amending the agreement effective May 1, 2011 (the end of our fiscal 2011). This amendment extends the expiration date of the line of credit through August 25, 2013, increases the revolving loan commitment from $6.5 million to $10.0 million, and decreases the capital expenditure limit for fiscal years 2012 and 2013 from $10.0 million to $6.0 million. On January 17, 2012, and in connection with the Culp Europe Credit Agreement discussed below, we entered into an eighteenth amendment to decrease our revolving loan commitment from $10.0 million to $7.6 million. I-10 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The amended agreement provides for a pricing matrix to determine the interest rate payable on loans made under the agreement (applicable interest rate of 1.88% at January 29, 2012). As of January 29, 2012, there were $50,000 in outstanding letters of credit (all of which related to workers compensation). At January 29, 2012 and May 1, 2011, there were no borrowings outstanding under the agreement. Revolving Credit Agreement – China At January 29, 2012, we had an unsecured credit agreement associated with our operations in China that provides for a line of credit of up to 40 million RMB (approximately $6.3 million USD at January 29, 2012). This agreement expires on September 2, 2012 and has an interest rate determined by the Chinese government. There were no borrowings outstanding under the agreement as of January 29, 2012 and May 1, 2011. Revolving Credit Agreement - Europe On January 17, 2012, we entered into an unsecured credit agreement associated with our operations in Poland that provides for a line of credit up to 6.8 million Polish Zloty (approximately $2.1 million USD at January 29, 2012). This agreement expires on January 15, 2013 and bears interest at WIBOR (Warsaw Interbank Offered Rate) plus 2% (applicable interest rate of 6.89% at January 29, 2012). At January 29, 2012, $875,000 (2.8 million Polish Zloty) was outstanding under this agreement. Overall Our loan agreements require, among other things, that we maintain compliance with certain financial covenants. At January 29, 2012, the company was in compliance with these financial covenants. At January 29, 2012, the principal payment requirements of long-term debt during the next four years are: Year 1 – $2.4 million; Year 2 - $2.4 million; Year 3 - $2.2 million; and Year 4 - $2.2 million. The fair value of the company’s long-term debt is estimated by discounting the future cash flows at rates currently offered to the company for similar debt instruments of comparable maturities.At January 29, 2012, the carrying value of the company’s long-term debt was $9.2 million and the fair value was $8.2 million. At May 1, 2011, the carrying value of the company’s long-term debt was $11.5 million and the fair value was $10.2 million. 9. Fair Value of Financial Instruments ASC Topic 820 establishes a fair value hierarchy that distinguishes between assumptions based on market data (observable inputs) and the company’s assumptions (unobservable inputs). Determining where an asset or liability falls within that hierarchy depends on the lowest level input that is significant to the fair value measurement as a whole. An adjustment to the pricing method used within either level 1 or level 2 inputs could generate a fair value measurement that effectively falls in a lower level in the hierarchy. The hierarchy consists of three broad levels as follows: I-11 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Level 1 – Quoted market prices in active markets for identical assets or liabilities; Level 2 – Inputs other than level 1 inputs that are either directly or indirectly observable, and Level 3 – Unobservable inputs developed using the company’s estimates and assumptions, which reflect those that market participants would use. The following table presents information about assets and liabilities measured at fair value on a recurring basis: Fair value measurements at January 29, 2012 using: Quoted prices in active markets for identical assets Significant other observable inputs Significant unobservable inputs (amounts in thousands) Level 1 Level 2 Level 3 Total Assets: Low Duration Bond Fund $ N/A N/A $ Limited Term Bond Fund N/A N/A Intermediate Term Bond Fund N/A N/A Fair value measurements at May 1, 2011 using: Quoted prices in active markets for identical assets Significant other observable inputs Significant unobservable inputs (amounts in thousands) Level 1 Level 2 Level 3 Total Assets: Low Duration Bond Fund $ N/A N/A $ The determination of where an asset or liability falls in the hierarchy requires significant judgment. We evaluate our hierarchy disclosures each quarter based on various factors and it is possible that an asset or liability may be classified differently from quarter to quarter. However, we expect that changes in classifications between different levels will be rare. Short-term investments include short-term bond funds and deposit accounts that have maturities of less than one year. Our short-term bond funds are classified as available-for-sale and their unrealized gains or losses are included in other comprehensive income. Our short-term bond funds were recorded at their fair value of $5.1 million and $1.0 million at January 29, 2012 and May 1, 2011, respectively. At January 29, 2012 and May 1, 2011, the fair value of our short-term bond funds approximates its cost basis. The carrying amount of cash and cash equivalents, short-term investments that pertain to interest bearing deposit accounts, accounts receivable, other current assets, accounts payable and accrued expenses approximates fair value because of the short maturity of these financial instruments. I-12 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 10. Derivatives In accordance with the provisions ASC Topic 815, Derivatives and Hedging, our Canadian dollar foreign exchange contract was designated as a cash flow hedge, with the fair value of this financial instrument recorded in other assets and changes in fair value recorded in accumulated other comprehensive income. ASC Topic 815 requires disclosure of gains and losses on derivative instruments in the following tabular format. (Amounts in Thousands) Fair Values of Derivative Instruments As of, January 29,2012 May 1, 2011 Derivatives designated as hedging instruments under ASC Topic 815 Balance Sheet Location Fair Value Balance Sheet Location Fair Value Canadian dollar foreign exchange contract Other assets $ - Other assets $ - Derivatives in ASC Topic 815 Net Investment Hedging Relationships Amt of Gain (Loss) (net of tax) Recognized in OCI on Derivative (Effective Portion) and recorded in Other assets and Accrued Expenses at Fair Value Location of Gain or (Loss) Reclassified from Accumulated OCI into Income (Effective Portion) Amount of Gain or (Loss) Reclassified from Accumulated OCI into Income (Effective Portion) Location of Gain or (Loss) Recognized in Income on Derivative (Ineffective Portion and Amount Excluded from Effectiveness Testing) Amount of Gain (net of tax) or (Loss) Recognized in Income on Derivative (Ineffective Portion and Amount Excluded from Effectiveness Testing) Canadian Dollar Foreign Exchange Contract $
